Citation Nr: 1505301	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for disability affecting the cervical spine and/or lumbar spine, to include degenerative disc disease.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1972.  He has been awarded a Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for degenerative disc disease, to include both the cervical and lumbar spine. 

This appeal also arose from an April 2013 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for sleep apnea, a left knee disorder and a right knee disorder.  The Veteran, through his representative, filed a notice of disagreement (NOD) as to these determinations in April 2014.

In December 2008, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In January 2009, the Board found that degenerative disc disease of the lumbar and cervical spine was not incurred in or aggravated by active service, and denied the claim.  The Veteran appealed the Board's January 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for degenerative disc disease of the lumbar and cervical spine, and remanding the claim to the Board for further proceedings consistent with the JMR. 

In March 2010, the Board remanded the claim for service connection for degenerative disc disease of the lumbar and cervical spine to the RO for further action, consistent with the JMR.  After accomplishing the requested action, the RO continued to deny the Veteran's claim (as reflected in the January 2011 and June 2011 supplemental statements of the cases (SSOCs)), and returned this matter to the Board for further appellate consideration. 

In January 2012, the Veteran testified during a second Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing is also of record.

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R.      § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Accordingly, in a March 2012 letter, the Veteran was offered the opportunity to testify during a Board hearing before a third VLJ.  In August 2012, the Veteran indicated that he waived his right to appear at an additional hearing before a third VLJ. 

The Board further points out that the VLJ who conducted the December 2008 Board hearing has since retired from Federal service, and is thus, no longer employed with the Board.  Accordingly, only the undersigned Veteran Law Judge retains authority over this appeal.

In June 2012, the Board remanded the claim for service connection for degenerative disc disease of the lumbar and cervical spine for further development.  This matter was again remanded by the Board in June 2013.  After accomplishing the requested development, the RO continued the denial of the claim (as reflected in the November 2013 SSOC), and returned this matter to the Board for further appellate consideration. 

In May 2014, the Veteran's attorney requested a 60 day extension of time to submit additional evidence in support of the Veteran's claim.  The Board granted such motion in June 2014.

In August 2014, the Veteran's attorney requested a second 60 day extension of time to submit additional evidence in support of the Veteran's claim.  The Board granted such motion in August 2014.

In October 2014, the Veteran's attorney requested a 30 day extension of time to submit additional evidence in support of the Veteran's claim.  The Board granted such motion in November 2014.  Despite these repeated requests for an extension of time to submit additional evidence, the Board notes that no additional evidence was submitted by the Veteran or his attorney.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files associated with the Veteran's claims.   A review of the documents in Virtual VA reveals VA treatment records dated through July 2013 as well as a copy of the October 2013 VA examination report; such records were considered by the Agency of Original Jurisdiction (AOJ)  in the November 2013 SSOC.  A review of the documents in VBMS reveals an April 2014 NOD.  The remaining documents in Virtual VA and VBMS are either duplicative of those contained in the claims file or irrelevant to the issues on appeal.

The Board's decision on the claim for service connection for disability affecting the cervical spine and/or lumbar spine, to include degenerative disc disease (expanded to encompass consideration of all diagnosed disabilities), is set forth below.  The claims for service connection for sleep apnea, a left knee disorder and a right knee disorder-for which the Veteran has completed the first of two actions required to place the matters in appellate status-are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.

2.  No cervical spine and/or lumbar spine disorder was  shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a cervical spine and/or lumbar spine disorder during and since service; and the only competent, probative evidence or opinion addressing whether there exists a  medical relationship between any such  disability and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for disability affecting the cervical spine and/or lumbar spine, to include degenerative disc disease, are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Pertinent to the claim herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A.    § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a May 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate what were then characterized as claims for service connection for an upper back condition and a lower back condition.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2007 AOJ rating decision reflects the initial adjudication of the claims for service connection after issuance of the May 2006 letter.  Notably, there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as various private treatment records and the Veteran's VA treatment records (requested by the Board in its March 2010, June 2012 and June 2013 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his attorney, on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.  

The Board notes that a July 2012 VA treatment note states that the Veteran was frustrated that "social security" was taking a long time to make a decision in his case and that he continued to work full-time.  There is no other indication in the record that the Veteran has been awarded Social Security Administration benefits or that a cervical spine and/or lumbar spine disorder were considered in awarding any such benefit.  Moreover, it appears that the reference to "social security" in this treatment note may be a drafting error as the Veteran also reported that he continued to work full-time, suggesting that he had not actually applied for Social Security Administration benefits.  As any such record is not shown to be relevant to the instant claim, they are not essential to the adjudication of this matter, and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

As regards the December 2008 and January 2012 hearings, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearings were legally sufficient. 

Here, during the December 2008 and January 2012 hearings, each presiding Veterans Law Judge (VLJ) identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service back injuries as well as his in- and post-service symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although neither VLJ explicitly suggested the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Analysis

The Veteran contends that he suffered an in-service injury to his back after being thrown onto his back from a blast or ground explosion.  In the alternative, he alleges that there were several occasions in which he jumped from helicopters carrying 150 or 180 pound packs that resulted in back pain.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Here, the service treatment records are negative for complaints, findings or diagnosis related to the cervical spine or lumbar spine.  A January 1972 service discharge examination found the Veteran's spine to be clinically normal.  While these treatment records establish that the Veteran was injured in a blast accident in June 1970, only complaints related to decreased hearing were reflected in the treatment notes.

Although there is no documented in-service injury, the Veteran served in combat; he was awarded the Combat Action Ribbon, which is indicative of combat exposure during his service.  Further, the Board finds no reason to question the veracity of the Veteran's assertions of in-service back injury.  Thus, the Veteran's assertions regarding injuring his back following a blast accident or ground explosion are accepted as credible and consistent with the circumstances of the Veteran's service. See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 

However, although injury associated with the Veteran's combat service is essentially conceded, there must still be medical evidence etiologically linking the Veteran's back injury in service to a current back disability.   See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).   In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The post-service clinical evidence includes a March 2004 private treatment note reflecting the Veteran's reports that he had hurt his back after lifting a trailer.  Complaints of severe back pain in the mid-back were noted in an April 2004 private treatment note and an assessment of arthritis was made, although it is not clear that X-rays were conducted.  Assessments of degenerative disc disease in the cervical spine and lumbar area were noted in an April 2006 VA Agent Orange examination report.  An April 2006 private treatment note reflects the Veteran's complaints of numbness in the arms and legs for the past nine to 12 months and the provider found that such symptoms were consistent with right L3-L4 radiculopathy.

During the December 2008 hearing, the Veteran testified regarding his in-service back injuries and that he did not seek treatment for his back pain as he was more concerned with his hearing at that time.  He also testified that he experienced back symptoms since service but that his symptoms had intensified as he has gotten older.  During a January 2012 hearing, the Veteran testified that he experienced numbness in his back immediately after service discharge, that this numbness slowly turned to pain between the ages of 20 and 30 and that he began taking more pain pills to treat these symptoms between 1978 and 1980.  He further testified that he began receiving medical treatment for his back in the 1990s; that he worked in construction for one year after service; that he did not injure his back while working in construction and that he was involved in a car accident in 2011 that had exacerbated his existing back condition.

Following a review of the Veteran's claims file and a physical examination, a February 2013 VA examiner diagnosed degenerative disc disease of the lumbosacral spine and degenerative joint disease of the cervical and lumbosacral spines.  The examiner opined that the Veteran was not seen for a cervical or lumbosacral spine condition during service, that there were no physical findings of such conditions on separation physical examination and that the Veteran was not seen for these conditions until he reported being evaluated in 1990 or 1998, and hence a continuity of care/concern was not established for this condition.  The examiner further noted that mild facet hypertrophy, namely degenerative joint disease, was an expected finding and was age-related.

In an October 2013 addendum opinion, the February 2013 VA examiner opined that it was less likely than not that the Veteran's lumbosacral spine and cervical spine disorders had their  onset in or were otherwise medically-related to service, to include the July 1970 explosion and the reported jumps from helicopters.  The examiner reasoned that the Veteran was not seen for these conditions during service, that there were no physical findings of these conditions on separation physical examination and that there was no documentation that the Veteran was seen for or complained of a lumbosacral or cervical spine condition at the time of his reported blast injury in 1970.  The examiner noted that the statements of the Veteran's wife that he began complaining of back pain immediately after service conflicted with the Veteran's various statements that his back pain did not start until either the early 1990s, 1990 or in 2005.  Further, the examiner noted that there was not a continuity of care/concern for this condition as the documentation of the initial evaluation of back pain was in 2006, 34 years after service, and that the Veteran reported that his back pain began in 1990 at the earliest.

In a May 2011 statement, the Veteran's wife wrote that she had been married to her husband for 40 years and described his post-service adjustment to civilian life.  She also wrote that the Veteran reported pain symptoms immediately following his return from Vietnam.

With respect to the post-service medical records, the first clinical evidence of a cervical spine disorder and/or lumbar spine disorder was in a March 2004 private treatment note.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365  (1992).



Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a cervical spine and/or lumbar spine disorder diagnosed so many years after the Veteran's discharge and any incident of service. 
Significantly,  neither the Veteran nor his attorney has presented or identified any existing medical evidence or opinion related the Veteran's claimed disabilities with his service.  As noted, the VA examiner  declined to find a nexus between the Veteran's current cervical spine and/or lumbar spine disability and his service.  The Board also notes that while this opinion stated that the earliest post-service documentation of a back pain was in 2006, there were March and April 2004 private treatment note s reflecting such complaints following the lifting of a trailer.  However, such statement is immaterial, as there was no documentation of the initial evaluation of back pain until many years after service and after the Veteran's earliest reports regarding the onset of back pain.

The examiner who examined the Veteran and provided the February 2013 opinion and October 2013 addendum opinion explicitly rendered conclusions that weigh against a finding of service connection for the claimed cervical spine and lumbar spine disabilities.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's his documented medical history and assertions, and supported by clearly-stated rationale.   As such, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 
Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current cervical spine and/or lumbar spine disability and service-and neither the Veteran nor his attorney has presented or identified any such supporting evidence or opinion.

The Board notes the arguments of the Veteran's attorney, as detailed in a December 2013 submission, that the October 2013 VA examiner improperly rendered a credibility determination while providing an etiology opinion as a physician was not generally competent to access a claimant's credibility.  The Veteran's attorney cited to Moreau v. Brown, 9 Vet. App. 389 (1996), for the proposition that the opinion of the physician that the appellant was truthful in his account was not necessarily probative as to the facts of the account.  However, the attorney's reliance on the holding in Moreau is misplaced.  In Moreau, the Court determined that, in the context of claim for service connection for posttraumatic stress disorder and the verification of a non-combat stressor, credible supporting evidence of the actual occurrence of an in-service stressor cannot solely consist of post-service medical nexus evidence.  This case made no findings regarding a credibility determination made by the VA examiner in other service connection claims.  The Veteran's attorney has not explained why the VA examiner is not competent to review the record to determine whether the Veteran's various statements regarding the onset of his symptoms were consistent and/or credible in light of the fact that such determination requires no specialized training or expertise.  In addition, the Veteran's attorney has not alleged that the VA examiner's determination regarding credibility was either inconsistent with the record or not supported by the record and the Board notes that the examiner's opinion cited to specific inconsistencies within the record.  Moreover, the VA examiner's etiology opinion was based upon several factors or rationales and was not based solely on a credibility determination.  Finally, the Board, as discussed below, has also found the Veteran's contentions regarding in-service cervical spine and/or lumbar spine symptoms and a continuity of symptoms after service to not be credible.  This argument is therefore without merit.

The Board also notes the June 2010 VA physician's opinion that the Veteran's cervical and lumbar conditions were less likely than not caused by or a result of his service, to include any alleged injuries during his period of military service.  The physician reasoned that there was a period of approximately 20 years without symptoms after discharge, that the Veteran had suffered a post-service on-the-job injury and that there was a lack of documentation in the claims file indicating a significant neck or back injury requiring in-service treatment.  However, when proffering this opinion, it does not appear that the physician considered the Veteran's lay assertions regarding his in-service back injury and that he had experienced some back symptoms since service.  Inasmuch as this physician did not consider all the pertinent lay evidence, the Board must find that this opinion lacks probative value.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.).  Further, the Board notes that while the April 2008 VA examination report reflects diagnoses related to a cervical spine and lumbar spine disorder, no etiology opinion was provided.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.   In connection with this appeal, the Veteran has asserted that he suffered from back symptoms, to include numbness, continuously since his service-specifically, the June 1970 blast or ground explosion.  During his January 2012 hearing, the Veteran testified that he experienced numbness in his back immediately after service discharge, that this numbness slowly turned to pain between the ages of 20 and 30 and that he began taking more pain pills to treat these symptoms between 1978 and 1980.  He also reported a history of chronic neck and back pain for the past 30 years, with more recent worsening of that pain, in a December 2007 VA treatment note.  

By contrast, however, during an April 2006 VA Agent Orange examination, he reported severe low back pain and cervical spine pain with resulting numbness in his extremities since 2005.  A January 2008 VA treatment note indicates that the Veteran had begun to be bothered by back pain in 1998 and that this pain worsened in 2002. 

Further, a March 2004 private treatment note reflects the Veteran's reports that he had hurt his back after lifting a trailer.  A November 2005 private treatment note documents  the Veteran's complaints of leg cramps and that he denied a history of a back injury.  A January 2006 private treatment note indicates that the Veteran had suffered from low back pain for about six months and that he denied an injury or a history of severe injuries.  In an April 2006 private treatment note, the Veteran reported numbness in the arms and legs for the last nine to 12 months.  

The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).   All such statements, with the exception of those made during the April 2006 VA examination, were made during the course of treatment and most were made prior to the Veteran's February 2006 claim for benefits.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's onset of cervical spine and/or lumbar spine symptom during service, and continuity of symptoms after service, are deemed to be not credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Furthermore, as for any direct assertions by the Veteran, his wife and/or his attorney that there exists a medical relationship between the Veteran's claimed cervical spine and/or lumbar spine disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disabilities here at issue are  within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the cervical spine and lumbar spine disorders at issue are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).   As neither the Veteran, his wife nor his attorney is shown to be other than a layperson without  appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, the lay assertions of medical nexus to service have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for a disability affecting the cervical spine and/or lumbar spine, to include degenerative disc disease, must be denied.   In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a disability affecting the cervical spine and/or lumbar spine, to include degenerative disc disease, is denied.


REMAND

As noted in the Introduction, in an April 2013 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for sleep apnea, a left knee disorder and a right knee disorder.  In April 2014, the Veteran, through his attorney, filed an NOD with respect to these issues.  The RO has not yet issued a statement of the case (SOC) with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R   §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, these matters are hereby REMANDED for the following action:

Furnish to the Veteran and his attorney an SOC addressing the claims for service connection for sleep apnea, a left knee disorder and a right knee disorder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014). 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


